        Case 4:20-mj-00032-KPJ Document 1 Filed 01/22/20 Page 1 of 1 PageID #: 1


                                                            SV £i        gw
AO 91 (Rev. 11/11) Criminal Complaint


                                    United States District Cou t
                                                            for the
                                                 Eastern District of Texas

                 United States of America )
                               v.                      )
                                                                      Case No.
                   Tarek A. Abdel-Muhsen j
                                                                                 4:20MJ 32
                                                               )
                                                               )
                                                               )
                          Defendan s)


                                            CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 2019 to the present in the county of Denton County in the

     Eastern District of Texas , the defendant(s) violated:

            Code Section Offense Description
21 U.S.C. § 846 Conspiracy to posses with the intent to manufacture and distribute a mixture
                               or substance containing a detectable amount of cocaine




         This criminal complaint is based on these facts:

See the attached affidavit of DEA Task Force Officer Seiuli H. Gordon




            Continued on the attached sheet.



                                                                                                     signat re

                                                                              DEA Task Force Officer Seiuli H. Gordon
                                                                                        P inted name and title


Swo to before me and signed in my presence.


Date; 01/2 /2020


City and state: Plano, Texas                                               Kimberly P. Johnson, U.S. Magistrate Judge
                                                                                        Printed name and title
